         Case 3:20-cv-00687-VLB Document 20-3 Filed 11/16/20 Page 1 of 4




 TROY LAW, PLLC
 John Troy (JT 0481)
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiff, proposed FLSA Collective and
 potential Rule 23 Class

 UNITED STATES DISTRICT COURT
 DISTRICT OF CONNECTICUT
 ---------------------------------------------------------X
 Ming Hui Lin,                                                Case No. 20-cv-00687
 on his own behalf and on behalf of others similarly
 situated                                                     [PROPOSED] ORDER
                                     Plaintiff,
                                     v.
 NEW CHINA KING ZHENG INC
         d/b/a New China King;
 FANG RONG ZHENG

                                     Defendants.
 ---------------------------------------------------------X
         WHEREAS, Plaintiff and the putative class of individuals having made an application to

implement a court-supervised notification to the putative class members under 29 U.S.C. § 216(b),

and;

        WHEREAS the Court having read and considered the proposed Notice of Pendency and

Consent to Joinder form and

        WHEREAS the Court finding that there exist substantial and sufficient grounds for

entering this Order;

IT IS HEREBY ORDERED that:

        1.      Within fifteen (15) days after entry of this Order, Defendants shall furnish to

    Plaintiff's counsel a Microsoft Excel spreadsheet containing for each current and former non-

    exempt and non-managerial employee employed at any time from May 29, 2016 (three years

    prior to the filing of the Complaint) to the date when the Court so-orders the Notice of




                                                   1 of 4
     Case 3:20-cv-00687-VLB Document 20-3 Filed 11/16/20 Page 2 of 4




Pendency and Consent to Join Form or the date when the Defendants provide the name list,

whichever is later, with that individual’s

        a. Column A Unique Numerical Identifier;
        b. Column B First Name;
        c. Column C Last Name;
        d. Column D Sex (Male, Female);
        e. Column E Nickname;
        f. Column F Name in Native Language (if applicable);
        g. Column G Position Title
        h. Column H and I Last Known Address with apartment number (if applicable);
        i. Column J City and Zip Code;
        j. Column K Last Known Telephone Number;
        k. Column L Pay/ Day/ Week/ Semi-month/ Month
        l. Column M Start Date;
        m. Column N End Date;
        n. Column O Last Known Email Address,
        o. Column P Social Media Handles--WhatsApp Username, WeChat ID and/or
           FaceBook usernames (if applicable), and
        p. Column Q Work location, if there are more than one location, of ALL current and
           former non-exempt and non-managerial employees employed at any time from
           May 16, 2017 to the present by: NEW CHINA KING ZHENG INC d/b/a New
           China King;, located at 139 Cove Rd Stamford, CT 06905;

   2.        This mailing list shall be accompanied by an Affidavit from Defendants certifying

that the name list is complete from employment records.

   3.        No Defendants or Named Plaintiff shall be included in this list.

   4.        This mailing list shall be treated by the Parties as confidential.

   5.        It is ordered that the Notice of Pendency and Consent to Joinder shall be

disseminated, in any relevant language, via mail and email, to all members of the collective.

   6.        Notice of Pendency and Consent to Joinder may additionally be disseminated via

text message, or social media messages, chats, or posts, to all members of the collective.




                                             2 of 4
     Case 3:20-cv-00687-VLB Document 20-3 Filed 11/16/20 Page 3 of 4




   7.      A short form of the notice may also be published to social media groups specifically

targeting the Chinese-speaking American immigrant worker community.

   8.      Relevant languages include English, Chinese language.

   9.      At the same time that the notice is disseminated by Plaintiff’s counsel, Defendants

shall post a copy of the notice, in all relevant languages, in a conspicuous and unobstructed

locations likely to be seen by all currently employed members of the collective, and the notice

shall remain posted throughout the opt-in period, specifically at: NEW CHINA KING ZHENG

INC d/b/a New China King;, located at 139 Cove Rd Stamford, CT 06905;

   10.     Additionally, in conjunction with dissemination via mail, email, social media social

media group and individual chat and posts and text message, a web page shall be established

on Plaintiffs’ counsel’s website which allows for electronic submission of the Consent to Join

Form and for potential opt-ins to contact Plaintiffs’ counsel for more information.

   11.     Within thirty (30) days after receipt of a complete and accurate (with all fields filled

out and with the correct number of persons) Defendants’ Excel spreadsheet, or thirty-six (36)

days after the entry of this Order, whichever is later, the Plaintiff or their designated

representatives shall cause a copy of the Notice of Pendency and Consent to Joinder Form via

First Class U.S. Mail and email.

   12.     A Reminder Postcard shall issue via First Class U.S. Mail and email to members of

the Collective who, as of half-way through the completion of the notice period, have not

submitted a completed Consent to Join Form;

   13.     Plaintiff is authorized to create a website where members of the Collective may

review the Notice and electronically submit a Consent to Join Form.




                                           3 of 4
        Case 3:20-cv-00687-VLB Document 20-3 Filed 11/16/20 Page 4 of 4




       14.     Plaintiff’s counsel may re-mail or re-email notice to any putative collective member

   whose Notice is returned as undeliverable, with a forwarding address.

       15.     The Notice of Pendency and Consent to Joinder shall indicate that opt-in plaintiffs

   must consent to join the action within ninety (90) days from the date notice is mailed.

       16.     Should Defendants fail to furnish a complete Excel list as detailed in Paragraph 5

   above OR more than 20% of Notices be returned as undeliverable with no forwarding address,

   Plaintiff reserves the right to apply to the Court for permission to cause an abbreviated version

   of the Notice of Pendency, to be published in an English, Chinese [language newspaper and in

   social media platforms of WhatsApp, WeChat and Facebook at Defendants’ expense for

   Defendants’ failure to furnish accurate addresses.

       17.     The equitable tolling on the statute of limitation on this suit be tolled for 90 days

   until the expiration of the Opt-in Period.


The Court approves the form of Notice of Pendency and Consent to Joinder, and finds that the

mailing of such Notice substantially in the manner and form set forth in paragraph 1 of this Order

will constitute the best notice practicable under the circumstances to members of the Class. A

copy of the notice will be posted in the agreed upon areas.


                      BY ORDER OF THE COURT
                      UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT




                                                4 of 4
